Citation Nr: 1521716	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  06-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In September 2012, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court).  In September 2013, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board.  In June 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain an addendum medical opinion.  The action specified in the June 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran has a diagnosis of posttraumatic stress disorder (PTSD) related to his active military service.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2014).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(2014).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.   Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  Id.

In this case, the Veteran has asserted at various times that he had combat service in Vietnam.  See, e.g., May 2011 VA PTSD Examination Report.  However, he is neither in receipt of any military citations indicative of combat service nor otherwise shown through service records to have had combat service.  While there is certainly evidence that he served in a combat zone, such service does not necessarily connote combat service.  There is no indication in the record that he was engaged in combat with the enemy during his period of active service.  Therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) does not apply.  

However, because the Veteran has alleged fear of hostile military activity in a combat zone (i.e., being exposed to enemy rocket fire), the Board has considered whether the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), is applicable in this case.  

The Board notes that the U.S. Army and Joint Services Records Research Center (JSRRC) confirmed that the 1969 Morning reports submitted by the 124th Signal Battalion showed that the Veteran was assigned to the 4th Infantry Division and the unit's main base camp location was Pleiku.  Also, Operational Report Lessons Learned for the 4th Infantry Division for the period ending April 15, 1969 showed that Camp Enari received thirteen rounds of rocket fire resulting in fourteen U.S. personnel and one North Vietnam (VN) civilian employee being wounded in action (WIA), as well as destruction of the mess hall.  

Therefore, the Veteran's claimed stressor event of being exposed to enemy fire during his Vietnam service is found to be consistent with the circumstances of his service and is deemed credible.  

At issue in this case is whether the Veteran has a diagnosis of PTSD related to his active military service.

Service treatment records are completely devoid of any complaints, findings, or treatment of psychological problems.  The Veteran specifically denied having any psychological problems at the July 1969 separation examination, and he was evaluated as psychiatrically normal at that time.  He even self-reported that he was in "good" health and made no reference to having any psychological problems at that time.

The earliest post-service evidence of psychiatric treatment was in August 2002, many years after service.  At that time, he related having had anhedonia, hopelessness, and sadness since having lost his job in January 2002.  The Veteran made no mention of his period of active service at that time.  

The Veteran first underwent a PTSD examination in October 2004 in connection with his claim.  Based on review of the claims file and relevant medical records and mental evaluation, the examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD.  Instead, the examiner diagnosed Major Depression on Axis I.  

Citing to a February 2003 progress note and hospital discharge summaries, the examiner concluded that the Veteran became depressed after losing his job and as a result of having dysfunctional family dynamics. 

When the Veteran underwent a second PTSD examination in May 2011 due to the regulatory changes made related to stressor events and the examiner was specifically asked to consider the fact that the Veteran's unit received rocket fire from the enemy, that PTSD examiner similarly found that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  

In support of the conclusion, the examiner noted that the Veteran's current treating psychiatrist had diagnosed Axis I PTSD and treatment notes since March 2009 showed that he was still experiencing nightmares, intrusive thoughts and flashbacks of his war experiences.  However, the examiner alleged that there was no evidence of a thorough, comprehensive psychiatric examination meeting the criteria for a diagnosis of PTSD as per the DSM-IV-TR.  She noted that he failed to qualify his flashback experiences as such (as per the DSM-IV-TR) at the examination.

The May 2011 VA PTSD examiner concluded, in a July 2011 addendum, that the Veteran's major depressive disorder was not caused by or secondary to military stressors.  She wrote that there was no direct temporal relationship between the Veteran's service (from 1967 to 1969) and the onset of depressive symptomatology.  She added that he started psychiatric treatment for these symptoms in 2002, 33 years after his discharge from active service.

However, while neither VA examiner diagnosed the Veteran with PTSD, the Board recognizes that the Veteran's treating VA psychiatrist, Dr. M.N.R-F. diagnosed the Veteran with PTSD, in addition to major depression with psychosis.  See, e.g., August 2010, May 2011 and August 2011 VA psychiatry notes.  The Board also observes that another VA psychiatrist, Dr. C.A.A-G, included a diagnostic impression of PTSD in a January 2010 psychiatry admission evaluation note.  

The Board also notes that a private psychiatrist diagnosed the Veteran with severe chronic PTSD with delayed onset in March 2009.  Dr. A.O. noted that per medical literature, it is not uncommon for symptoms of PTSD to appear many years after the initial stressor.  

As noted in the JMR, the May 2011 examiner failed to describe how prior diagnoses were inconsistent with the DSM-IV, and thus it was determined that an additional opinion must be obtained to resolve this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

Unfortunately, in a February 2015 addendum VA medical opinion, the VA examiner failed to explain why the diagnoses of the Veteran's VA treatment providers were lacking.  Instead, she offered a negative opinion concerning the etiology of the Veteran's acquired psychiatric disability. 

The Board notes that both Dr. M.N.R-F. and Dr. C.A.A-G. are medical doctors and presumed to be knowledgeable regarding the diagnostic criteria of the DSM-IV, as well as the Veteran's medical history.  Accordingly, it is unclear from the available record why their evaluation of the Veteran's symptoms should not be considered comprehensive.

Absent competent medical evidence that the Veteran's VA treatment providers' diagnoses are inconsistent with the DSM-IV, the Board must consider these diagnoses valid and weigh them accordingly.  Considering all the evidence both for and against the Veteran's claim, the Board finds that it is at least in equipoise regarding whether the Veteran has a diagnosis of PTSD related to his active military service.  Therefore, the Veteran is afforded the benefit of the doubt and entitlement to service connection for PTSD is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


